     Case 4:19-cr-00204-WTM-CLR Document 121 Filed 08/07/20 Page 1 of 3




                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF GEORGIA
                     SAVANNAH DIVISION

UNITED STATES OF AMERICA,          )
                                   )
v.                                 )          CR419-204
                                   )
ADERIAUNA CRYSTAL SHORTER,         )
and KEVIN CHELSEA,                 )
                                   )
      Defendants.                  )


                                 ORDER

      Defendants Aderiauna Shorter and Kevin Chelsea are each charged

with one count of conspiracy to possess with intent to distribute and to

distribute a controlled substance (cocaine and Fentanyl), in violation of 21

U.S.C. § 846, Shorter is also charged with one count of money laundering

conspiracy, in violation of 18 U.S.C. § 1956(h).      Doc. 3 (Indictment).

Defendant Chelsea filed a number of discovery-related motions, see docs.

86-91, but has since stated that most were resolved, see doc. 118. However,

before those motions were withdrawn, Defendant Shorter moved to join

them. Doc. 97. She has indicated that she wishes to pursue several those

motions. See doc. 116-1.

      Defendant Shorter’s motion to join Defendant Chelsea’s motions is

GRANTED. Doc. 97. Accordingly, the Clerk is DIRECTED to reopen
    Case 4:19-cr-00204-WTM-CLR Document 121 Filed 08/07/20 Page 2 of 3




those motions (docs. 87, 88, 89, 90, 91, 96) for disposition as to Defendant

Shorter.   Since the disposition of Shorter’s request for additional

preemptory challenges depends upon whether Defendant Chelsea’s

motion to sever is granted by the District Judge, see doc. 96, that motion

will be decided by the District Judge.

     Both defendants indicate that they wish to pursue the motion filed

by Defendant Chelsea captioned “Defendant’s Motion Reserving His Right

to File Additional Motions.” Doc. 95; see also doc. 107 (joining doc. 95);

doc. 116-1 (requesting argument on doc. 95 on behalf of Defendant

Shorter); doc. 118 (requesting argument on doc. 95 on behalf of Defendant

Chelsea). Despite those requests, the motion is improper and no further

argument is necessary.

     The Court discourages such “placeholder” motions, because it is the

Court’s place to determine the merit of any request to file pretrial motions

out-of-time. The Court, however, will not grant a defendant an open-

ended extension of time for such motions. Instead, if the need for a motion

arises outside of the scheduling order’s deadline, counsel should bring the

matter to the Court’s attention. Upon a showing of good cause—i.e., that

the motion could not have been timely filed even with due diligence—the



                                     2
    Case 4:19-cr-00204-WTM-CLR Document 121 Filed 08/07/20 Page 3 of 3




Court will then allow the movant to file a motion outside of the previously

set deadlines.

     In future, the Court discourages counsel from filing further pro

forma motions “reserving the right” to file additional pretrial motions.

Burdening the record and the Court’s time with such unnecessary motions

is a wasteful exercise that profits the defendant nothing. The motion is,

therefore, DENIED as to both Defendant Chelsea and Defendant Shorter.

Doc. 95. Defendant Chelsea’s motion to sever, doc. 92, remains pending

before the District Judge, as does Defendant Shorter’s motion for

additional preemptory challenges, doc. 95.       A hearing on Defendant

Shorter’s sealed motions, docs. 110 & 111, and the remaining motions she

has joined will be set by a separate notice.

     SO ORDERED, this 6th day of August,
                                      t, 2020.
                                          0 0.

                                               __________________________
                                                __
                                                 __________
                                                          _ ____________
                                                                  __  __________
                                                Christopher
                                                Chri
                                                   r stop
                                                        phheer L. Ray
                                                United States Magistrate
                                                                M gistrate Judge
                                                                Ma            Jud
                                                Southern District of Georgia




                                      3
